FILE COPY




                                    No. 07-15-00187-CV


In the Interest of D.D., J.M., E.M.,         §    From the 286th District Court
S.M., A.M., A.M., B.M., R.M., G.M.,                 of Hockley County
Children                                     §
                                                  May 13, 2015
                                             §
                                                  Opinion by Justice Campbell
                                             §

                                    J U D G M E N T

      Pursuant to the opinion of the Court dated May 13, 2015, it is ordered, adjudged

and decreed that this appeal is dismissed.

      It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.

      It is further ordered that this decision be certified below for observance.

                                          oOo